Start, C. J.
Appeal from a judgment, in favor of the defendant, of the district court of the county of Hennepin in an action by a taxpayer óf the city of Minneapolis to enjoin the city from issuing any bonds in excess of $275,000 during the year 1911 for the purpose of acquiring lands for park purposes or improving lands for parks or parkways. The cause was’tried by the court without a jury. The facts are not in dispute, and the court found them to be as stipulated by the parties, and as a conclusion of law it was' determined that the plaintiff was not entitled to any relief, that the action be dismissed upon its merits, and-that judgment be entered accordingly. It was so entered.
The assignments of error raise the single question whether the facts found sustain the conclusion of law. A decision of the question depends upon the correct construction of the enabling acts following :
Laws 1907, p. 106, c. 93, authorizes cities of the first class “to issue and sell not exceeding three hundred thousand dollars par value in and of the bonds of such city, for the purpose of acquiring and improving .land for public parks and parkways, as well as for the improvement of parks and parkways heretofore acquired in such cities: Provided, that no more than fifty thousand dollars par value of such bonds shall be issued and sold by any such city in any one calendar year.”
Laws 1909, p. 238, c. 206, authorizes cities of the first class not operating under a home rule charter “to issue and sell not exceeding three hundred thousand dollars par .value in and of the bonds ■of said city, for the purpose of improving land for public parks and parkways and for improving lakes within the city, and in addition thereto-not exceeding fifty thousand dollars par value in and of *190the bonds of said city for the purpose of acquiring land for public parks and parkways.”
Laws 1911, p. 196, c. 155, authorizes cities of the first'class not operating under a home rule charter “to issue and sell not exceeding five hundred and twenty-five thousand dollars par value of the bonds of such city for the purpose of improving land for public parks and parkways, and in addition thereto not exceeding two-hundred and'seventy-five thousand dollars in par value of the bo'ndsof such city for the purpose of acquiring land for public parks and parkways. Not more than two hundred and seventy-five' thousand dollars of bonds in the aggregate shall be ordered to be sold within any one calendar year under this act, but bonds' ordered to be'sold and not actually sold within such calendar year may be sold at subsequent times convenient.”
■ Each of these acts contains a provision to the effect that the'bonds authorized thereby, or any portion thereof, may be sold by such city notwithstanding any limitation contained in its charter of in any law of the state, and also a section repealing all inconsistent acts or parts thereof. ■ • ■
These acts apply to' the city - of Minneapolis, and are constitutional. The classification is a proper one, for the propriety of excepting from the class cities operating under a home rule charter is obvious. The proposed bond issue here in question aggregates $400,000, of which $50,000 is to be issued under the act of 1907, $100,000 under the act of 1909, and $250,000 under the act of 1911. ■ The contention of the plaintiff is that the act of 1907 was superseded by that of 1909, and thereafter no further bonds could be issued under the act of 1907, and that in turn the act of-1909 was superseded by that of 1911 with a like result; hence-the city has now no authority to issue park bonds, except by virtue of the act of 1911, which provides that not'more than $275,000 “shall be ordered to be sold within one calendar year'under this act.”
Whether the sevefal enabling” acts are cumulative, hence all are still in force, or whether each succeeding one superseded or' repealed the one preceding it, depends -upon whether the’ succeeding one is, as to the authority to issue and sell bonds, inconsistent with the pre*191ceding' one. It is clear that the act of Í9Ó9 ’is not 'in this respect inconsistent with that of 1907.. The act of 1907 applies to all cities having a population of more than fifty thousand, while that of 1909 applies only to cities having the named population not operating, under home rule charters. Again, the purposes for which bonds may be issued under- the several acts are not identically the same.- Not only this, but it is quite evident, from a reading of the act of 1911, that, it was not the intention of the legislature to repeal or -supersede .-the earlier acts; for- it -recognizes, by necessary implication, the authority of cities of the -class -named to-issue and sell’ bonds for park purposes under then’ existing statutes, in these words: “Not more than two hundred and seventy-five-thousand dollars of bonds in the aggregate shall be ordered to be sold within any one calendar year under this act.” If it were the-intention to repeal all other acts authorizing the .sale of bonds ,for-park purposes by cities belonging to the class designated, why was the amount of bonds which such cities could sell in any one year limited to bonds to be sold “under this act"? The expression of' one thing is the exclusion of another.
We accordingly hold that the' several acts are cumulative, and' that hone ofi them supérsedes' or repeals the others, and, further, that bonds may be issiied and sold under each act, subject to the conditions and limitations named’ therein.
Judgment affirmed.